Citation Nr: 0939340	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  00-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a joint condition, 
characterized as rheumatic arthritis.

3.  Entitlement to service connection for labyrnthitis and 
vertigo, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1971, including service in the Republic of Vietnam from 
September 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Anchorage, Alaska. 

This appeal has been before the Board twice previously, most 
recently in May 2008, when it was remanded for additional 
development.  Such development having been completed, the 
appeal has been returned to the Board for further review. 

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2009.  
A transcript of the hearing is associated with the claims 
folder.

The issue of entitlement to service connection for a joint 
condition, characterized as rheumatic arthritis, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

A review of the claims folder indicates that in a July 2009 
statement, the Veteran, through his representative, raised 
the issue of an increased rating for 
service-connected Wolff-Parkinson-White Syndrome.  Since this 
has not been adjudicated, it is referred to the RO for 
appropriate consideration.



FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange.

2.  The Veteran does not have a current chronic lung 
disability associated with his active military duty.

3.  There is no evidence of vertigo or labyrnthitis during 
service or for many years after service, and a June 2005 VA 
examiner opined that the condition is not likely from his 
military service, including exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Service connection for a lung disorder is not warranted.  
38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).

2.  The Veteran's currently-shown labyrnthitis was not 
incurred in active service, nor may service connection for 
such disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a statement 
of the case or supplemental statement of the case.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Board notes that the VCAA was promulgated after the 
issuance of the September 1999 rating decision on appeal.  
Nevertheless, the foregoing notice requirements were 
satisfied by an August 2001 letter.  The claim was 
readjudicated in supplemental statements of the case issued 
in November 2002, January 2003, April 2003, July 2003, and 
September 2007.  The Veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded multiple pertinent VA examinations.  
All relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that the Veteran has reported 
private treatment by Drs. Barbee, Foster, Worrell, and Pal.  
In a June 2005 letter, in accordance with a June 2004 Board 
remand, the RO asked the Veteran to complete authorization 
forms so that private treatment records could be obtained.  
The Veteran did not respond.  The Veteran is responsible for 
providing pertinent evidence in his possession.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) & Hayes v. Brown, 
5 Vet. App. 60, 68 (1993) (in which the Court held that VA's 
duty to assist is not a one-way street and that, if a Veteran 
wishes help, he/she cannot passively wait for it in those 
circumstances where his/her own actions are essential in 
obtaining the putative evidence).  It is therefore the 
Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  A remand to 
accord the Veteran another opportunity to provide information 
regarding pertinent post-service treatment is not necessary.  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the Veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).
A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
Veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  This presumption of service connection may be 
rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 3.307(d) (2008).

The Board notes that the Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  In this regard, the 
Board observes that VA has issued several notices in which it 
was determined that a presumption of service connection based 
upon exposure to herbicides used in Vietnam should not be 
extended to certain specific disorders, based upon extensive 
scientific research.  See, e.g., Notices, 68 Fed. Reg. 
27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. 
Reg. 57,586-589 (1996).

An appellant who does not meet the statutory criteria for 
presumptive service connection based on herbicide exposure is 
not precluded from establishing service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The provisions set forth in Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

Finally, a threshold requirement for the grant of service 
connection for any disability is that the disability claimed 
must be shown to be present.  38 U.S.C.A. § 1110 (West 2002).  
The Court has interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

IV.  Analysis

A.  Lung Disability

The Veteran contends that he developed a lung disability 
during active military service.

The service treatment records are negative for complaints or 
findings of a lung or respiratory condition, with the 
November 1971 separation examination reflecting normal lungs 
and chest.

Likewise, post-service medical records do not reflect a 
finding of any lung disorder, with all private and VA chest 
X-rays and pulmonary function tests revealing normal 
findings.  Notably, the report of a June 2005 VA examination 
shows that the Veteran reported the onset of coughing after 
Agent Orange exposure in service, and shortness of breath 
since that time.  However, pulmonary function tests conducted 
in conjunction with that examination produced normal 
findings, and no lung pathology is included among the list of 
diagnoses provided as a result of that examination.  

The Board acknowledges that the Veteran's personnel file 
reflects that he served in the Republic of Vietnam during the 
Vietnam Era, and, as such, he is presumed to have been 
exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  
However, in the absence of proof of a present lung 
disability, there can be no valid claim on this or any other 
basis, and the appeal must be denied.  Brammer. 


B.  Labyrnthitis And Vertigo

The service treatment records are absent for complaints, 
findings, or treatment of labyrnthitis or vertigo, with the 
November 1971 separation examination showing normal ears and 
neurologic findings, including equilibrium.  
A July 1986 record of outpatient treatment arranged by VA, 
indicates two months of treatment for vertigo with near full 
recovery.  A November 1997 private treatment report reflects 
complaints of dizziness but no vertigo.  Additionally, this 
report reflects unremarkable clinical and MRI findings, and 
the physician's conclusion that the Veteran simply had 
vestibular neuronitis or labyrnthitis as the cause of his 
recent symptoms. 

An August 2000 VA treatment report shows that the Veteran 
reported that his private physicians thought his dizziness 
was caused by chemicals during Vietnam.  However, the private 
treatment reports of record reflect no such statement by any 
physician.  

At a June 2005 VA examination, the Veteran reported once or 
twice a year severe attacks of dizziness.  The examiner noted 
the 1997 private testing, which reflected normal findings.  
The diagnosis was recurrent labyrnthitis.  Although the 
examiner acknowledged the Veteran's belief that the condition 
could possibly be related to Agent Orange exposure, the 
examiner concluded that it was most likely related to 
intermittent viral illness since it was "not precipitated by 
any particular head motion, etc."

As mentioned, the Veteran is presumed to have been exposed to 
herbicides.  Significantly, however, his currently-diagnosed 
labyrnthitis is not on the list of diseases associated with 
herbicide exposure for purposes of presumptive service 
connection.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Therefore, the presumption of service connection afforded for 
certain specific diseases associated with herbicide exposure 
is not for application in this case. 

Nevertheless, an appellant who does not meet the statutory 
criteria for presumptive service connection based on 
herbicide exposure is not precluded from establishing service 
connection with proof of actual direct causation.  Here, 
however, there is no contemporaneous evidence of record 
showing that the Veteran had vertigo or labyrnthitis upon 
discharge from service.  There is also no evidence whatsoever 
reflecting vertigo or labyrnthitis within one year of service 
(to trigger the application of the legal presumption of 
service connection for chronic disease).  In fact, the 
earliest document showing the presence of the condition is in 
1986; and, even then, the disability was not attributed to 
service.  Indeed, the June 2005 VA examiner specifically 
rejected any link between the Veteran's labyrnthitis and 
service or exposure to Agent Orange therein.  Given the lack 
of medical evidence of vertigo or labyrnthitis for decades 
after service, and a specific medical opinion rejecting a 
link between the Veteran's service and labyrnthitis, the 
greater weight of the evidence is against the claim.

ORDER

Service connection for a lung disorder is denied.

Service connection for labyrinthitis and vertigo is denied.


REMAND

Although the record reflects complaints of general joint and 
muscle pain (see November 2004 and February 2004 VA treatment 
reports), these complaints have not been associated with any 
specific pathology, and rheumatoid arthritis has been 
expressly ruled out (see March 2002 and June 2005 VA 
examinations).  The Board notes that the Veteran is already 
service-connected for degenerative arthritis of the shoulder 
and degenerative disc disease and arthritis of the cervical 
and lumbar spine.

At the June 2009 Travel Board hearing, the Veteran indicated 
a pending VA joints examination.  Indeed, the record reflects 
that a VA joints examination was requested on May 28, 2009.  
On Remand, the RO should obtain a copy of the report of this 
examination.
Additionally, the Veteran reported ongoing pertinent VA 
treatment.  The most recent VA treatment records contained in 
the claims file are dated in February 2008.  Updated 
treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	The records of the Veteran's VA 
treatment since February 2008, 
including the VA joints examination 
requested in May 2009, should be 
associated with the claims file.  Any 
negative response should be fully 
documented.  

2.	Following completion of the above, the 
RO should readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


